DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 02 August 2021, the claim objections and 112b rejections have been overcome by amendment to claims 1 and 5, claims 1, and 3-9 remain pending in the application as claim 2 has been cancelled and claim 10 has been withdrawn from consideration by the restriction election requirement filed 24 April 2021, and claims 11-19 are newly added to the application with sufficient support from the specification.
The 102 and 103 rejections are maintained in this Office Action, and new 103 rejections that address newly added claims 13-19.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-9, and 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 13 recite the limitation “the positive electrode terminal is drawn out of the outer package through the side wall joining portion” (emphasis added). The “side wall joining 
Additionally, because all other claims of claims 2-9, 11-12, and 14-19 draw direct or indirect dependency from independent claims 1 and 13, claims 2-9, 11-12, and 14-19 are also rejected under 112(b) due to lack of antecedent basis. Appropriate correction is required.
Claim 14 recites the limitation “the entire outer peripheral end of the second bottom wall”. This limitation lacks antecedent basis as claim 13 in which the claim that claim 14 draw dependency upon does not recite an entire outer peripheral end of the second bottom wall. The examiner suggests amending claim 14 to recite “wherein the second sidewall rises from the outer peripheral end over an entire outer peripheral end of the second bottom wall.” Appropriate correction is required.
Claims 11 and 18 recite the limitation “a holding spring..., a measuring device…, or an electronic circuit is provided in a gap between the second bottom wall of the film-covered battery located at an uppermost position of the film-covered batteries and the module housing”. The meaning of the limitation is indefinite as it recites that the holding spring, measuring device, or electronic circuit is provided between the second bottom wall of the battery, but does not clearly specify which other end it is provided within with the second bottom wall of the battery. For purposes of compact prosecution, the examiner interprets this limitation to require the holding spring, measuring device, or the electronic circuit to be provided between the second bottom wall of the film-covered battery and the recited uppermost position of the film-covered batteries and the module housing of the limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (JP 2010/219268 A). Hereinafter referred to as Kobayashi.
Regarding claim 1, Kobayashi discloses a film-covered battery (“power storage device” [0023], 10 Figs. 1 and 2) comprising:
a battery element including at least one positive electrode and at least one negative electrode (“power storage unit 11 is configured by alternately stacking a positive electrode body and a negative electrode body” [0024]), and
an outer package made of a film (“storage case 13 includes a laminate film” [0025]) configured to seal the battery element together with an electrolyte (“an electrolytic solution is stored in the electricity storage chamber 12 together with the stacked body 11” [0031]), and
a positive electrode terminal and a negative electrode terminal (“electrode terminals 14” [0027], shown as 14 in Fig. 1) which are connected to the battery element (“electrode terminals 14 corresponding to polarities are connected to the respective binding portions” [0024] in which the context of [0024] is of power storage unit 11, which is drawn to the instant claimed battery element),
wherein the outer package comprises
(a) a first portion (13a Figs. 2 and 4) having a first bottom wall (15a Fig. 2) and a first side wall rising from an outer peripheral end of the first bottom wall over an entire outer peripheral end of the first bottom wall (16a Fig. 2),

(c) a joining portion in which outer peripheral portions of the first portion and the second portion are joined to each other (18 Fig. 2, “welding portion” [0029]) in a state where the battery element is located between the first bottom wall and the second bottom wall and the first portion and the second portion face each other (Fig. 2 where 11 is located between 15a and 15b, and 15a and 15b are stacked on top of each other), wherein the joining portion includes a sidewall joining portion in which the first sidewall and the second sidewall are joined (“seal width” [0037]), and
wherein the battery element is placed in a recess formed by the bottom wall and the sidewall of the first portion (Fig. 2 where 11 is placed in the space labelled 12, which is “the power storage chamber” [0029]),
at least a part of the first side wall of the first portion extends to a height exceeding a thickness of the battery element (Fig. 2 where sidewall 16a has a height larger than the height of battery element 11), and the sidewall joining portion is formed by a portion having a height exceeding the thickness of the battery element (Fig. 2 where joining portion 18 is formed above battery element 11), and
the positive electrode terminal and the negative electrode terminal are drawn out of the outer package through the side wall joining portion (“The electrode terminals 14 protrude outward along the joining surfaces of the side portions 16a and 16b overlapping each other from the stacked body 11 of the storage chamber 12” [0027], Fig. 6) from positions that are not point-symmetric with respect to a center point of the battery element projected from a thickness 
Regarding claim 3, Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, and wherein the second sidewall rises from the outer peripheral end over the entire peripheral end of the second bottom wall (Fig. 2 where 16b is folded above the peripheral end of the second bottom wall 15b and in which is folded on all sides of the outer package as seen in Fig. 8 indicated by a sealing portion on all sides).
Regarding claim 4, Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, and wherein the first bottom wall and the second bottom wall have a rectangular shape in a plan view (Fig. 8 where the area of 101 is a rectangle).
Regarding claim 5, Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, and wherein the first portion and the second portion are formed of two separate films (Fig. 2 where 13a and 13b are two separate laminate films) to make up the first portion and the second portion (“case members 13a and 13b are joined to each other by heat welding… this heat welding portion 18 (seal portion), the power storage chamber 12 is sealed in the stacked state of the stacked body 11. Further, the seal portion 18 seals the periphery of the electrode terminal 14 that protrudes from the storage chamber 12 to the outside with no gap” [0029]).
Regarding claim 7
Regarding claim 8, Kobayashi discloses a plurality of the film-covered batteries as set forth in claim 1 above (“power storage module comprising a plurality of unit cells” [0016]), and further stacked and connected in series and/or in parallel (“plurality of unit cells 10 are assembled into an assembly that is arranged in series… plurality of unit cells 10 are stacked in the stacking direction of the stacked body” [0046]).

Claim Rejections - 35 USC § 103
Claims 6, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2010/219268 A) as applied to claim 1 above, and further in view of Ochi et al (WO 2016/084273 A1). Hereinafter referred to as Ochi.
Regarding claims 6 and 9, Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, but does not disclose wherein the first portion and the second portion are formed of a single film and wherein the battery pack as set forth in claim 8 above is housed in a module housing.
However, Ochi discloses a film-covered battery comprising a battery element that includes at least one positive and negative electrode (“battery cell 11 includes a flat spirally wound electrode body and a laminated electrode body as an electrode body. The spirally wound electrode body is an electrode body formed by winding a positive electrode plate and a negative electrode plate” [0016]), and an outer package made of a film (“outer package 12 formed of a deformable laminate film” [0015]) that comprises a first portion (the face of 12 not shown in Fig. 2, but is located behind the face shown), a second portion (the “top” face of 12 in the plan perspective view of Fig. 2), and a joining portion in which outer peripheral portions of the first portion and the second portion are joined to each other (portion of the outer package 12 that are 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the outer package of the film-covered battery and to add a module housing to the battery pack of Kobayashi in view of Ochi, such that the first portion and the second portion of the outer package are formed of a single film and wherein the battery pack as set forth in claim 8 is housed in a module housing in order to achieve a pair of wide surfaces on the film-covered batteries compared to its other surfaces, and a stable shape for the module housing of the pouch type plurality of film-covered batteries.
Regarding claim 11, modified Kobayashi discloses all of the limitations for the battery module as set forth in claim 9 above, and wherein a holding spring for the film-covered batteries, a measuring device for observing a battery state, or an electronic circuit (via “a pressure jig (not shown)” of Kobayashi [0050] which comprises of “a spring” Kobayashi [0050]) is provided in a gap between the second bottom wall of the film-covered battery located at an uppermost position 
Regarding claim 12, modified Kobayashi discloses all of the limitations for the battery module as set forth in claim 9 above, and wherein the positive electrode terminal and the negative electrode terminal of an uppermost film-covered battery of the film-covered batteries are drawn out to an upper surface of the module housing (via Oshi “connecting conductor 60” [0027] where “On the folded electrode tab 13, the connecting conductor 60 is placed so as to overlap, and the connecting conductor 60 and the electrode tab 13 are welded” Oshi [0027] in which Oshi Fig. 1 shows to form an outer surface of case 20).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2010219268 A) in view of Kong (US 2014/0356698 A1). Hereinafter referred to as Kobayashi and Kong.
Regarding claim 13, Kobayashi discloses a film-covered battery (“power storage device” [0023], 10 Figs. 1 and 2) comprising:
a battery element including at least one positive electrode and at least one negative electrode (“power storage unit 11 is configured by alternately stacking a positive electrode body and a negative electrode body” [0024]), and

a positive electrode terminal and a negative electrode terminal (“electrode terminals 14” [0027], shown as 14 in Fig. 1) which are connected to the battery element (“electrode terminals 14 corresponding to polarities are connected to the respective binding portions” [0024] in which the context of [0024] is of power storage unit 11, which is drawn to the instant claimed battery element),
wherein the outer package comprises
(a) a first portion (13a Figs. 2 and 4) having a first bottom wall (15a Fig. 2) and a first side wall rising from an outer peripheral end of the first bottom wall over an entire outer peripheral end of the first bottom wall (16a Fig. 2),
(b) a second portion (15b Figs. 2 and 4) having a second bottom wall (15b Fig. 2) and a second sidewall rising from an outer peripheral end at least at a part of the outer peripheral end of the second bottom wall (16b Fig. 2), and
(c) a joining portion in which outer peripheral portions of the first portion and the second portion are joined to each other (18 Fig. 2, “welding portion” [0029]) in a state where the battery element is located between the first bottom wall and the second bottom wall and the first portion and the second portion face each other (Fig. 2 where 11 is located between 15a and 15b, and 15a and 15b are stacked on top of each other), wherein the joining portion includes a sidewall joining portion in which the first sidewall and the second sidewall are joined (“seal width” [0037]) and located outside a thickness range of 
wherein the battery element is placed in a recess formed by the bottom wall and the sidewall of the first portion (Fig. 2 where 11 is placed in the space labelled 12, which is “the power storage chamber” [0029]), and
at least a part of the first side wall of the first portion extends to a height exceeding a thickness of the battery element (Fig. 2 where sidewall 16a has a height larger than the height of battery element 11), and the sidewall joining portion is formed by a portion having a height exceeding the thickness of the battery element (Fig. 2 where joining portion 18 is formed above battery element 11).
Kobayashi does not disclose wherein the positive electrode terminal is drawn out of the outer package through the side wall joining portion from two sides of the outer package, and the negative electrode terminal is drawn out of the outer package through the side wall joining portion from two sides of the outer package.
However, Kong discloses a film-covered battery (“The case 110 is a basic body forming the battery cell 100” [0027] and “as the case 110, a member of a film type may be used” [0028]) comprising a battery element including at least one positive electrode and at least one negative electrode (“cell unit 120” [0023], which also includes “a cathode plate 121, an anode plate 122” [0023]) and a positive electrode terminal and a negative electrode terminal which are connected to the battery element (“cathode tab 130 and the anode tab 140 are configured to extend from the cathode plate 121 and the anode plate 122” [0025]). Kong teaches wherein the positive electrode terminal is drawn out of the outer package through the side wall joining portion from two sides of the outer package, and the negative electrode terminal is drawn out of the outer package 
Therefore, it would have been obvious for one of ordinary skill in the art to modify the battery element of Kobayashi in view of Kong wherein the positive electrode terminal is drawn out of the outer package through the side wall joining portion from two sides of the outer package, and the negative electrode terminal is drawn out of the outer package through the side wall joining portion from two sides of the outer package, in order to achieve a film-covered battery that prevents a decrease in durability caused by deterioration and has improved charging and discharging efficiency.
Regarding claim 14, modified Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 13 above, and wherein the second sidewall rises from the outer peripheral end over the entire outer peripheral end of the second bottom wall (Kobayashi Fig. 2 where 16b is folded above the peripheral end of the second bottom wall 15b and in which is folded on all sides of the outer package as seen in Fig. 8 indicated by a sealing portion on all sides).
Regarding claim 15
Regarding claim 16, modified Kobayashi discloses a battery pack comprising:
a plurality of the film-covered batteries according to claim 13 (Kobayashi “power storage module comprising a plurality of unit cells” [0016]) that are stacked and connected in series and/or parallel (“plurality of unit cells 10 are assembled into an assembly that is arranged in series… plurality of unit cells 10 are stacked in the stacking direction of the stacked body” Kobayashi [0046]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2010219268 A) in view of Kong (US 2014/0356698 A1) as set forth in claim 16 above, and further in view of Ochi (WO 2016/084273 A1). Hereinafter referred to as Ochi.
Regarding claim 17, modified Kobayashi discloses all of the limitations for the film-covered battery as set forth in claim 1 above, but does not disclose wherein the battery pack as set forth in claim 16 is housed in a module housing.
However, Ochi discloses a film-covered battery comprising a battery element that includes at least one positive and negative electrode (“battery cell 11 includes a flat spirally wound electrode body and a laminated electrode body as an electrode body. The spirally wound electrode body is an electrode body formed by winding a positive electrode plate and a negative electrode plate” [0016]), and an outer package made of a film (“outer package 12 formed of a deformable laminate film” [0015]) that comprises a first portion (the face of 12 not shown in Fig. 2, but is located behind the face shown), a second portion (the “top” face of 12 in the plan perspective view of Fig. 2), and a joining portion in which outer peripheral portions of the first portion and the second portion are joined to each other (portion of the outer package 12 that are “overlapping laminate films” [0017], peripheral area of 12 in Fig. 2). Ochi teaches wherein a 
Therefore, it would have been obvious for a person having ordinary skill in the art to add a module housing to the battery pack of modified Kobayashi in view of Ochi wherein the battery pack as set forth in claim 16 is housed in a module housing, in order to achieve a pair of wide surfaces on the film-covered batteries compared to its other surfaces, and a stable shape for the module housing of the pouch type plurality of film-covered batteries.
Regarding claim 18, modified Kobayashi discloses all of the limitations for the battery module as set forth in claim 17 above, and wherein a holding spring for the film-covered batteries, a measuring device for observing a battery state, or an electronic circuit (via “a pressure jig (not shown)” of Kobayashi [0050] which comprises of “a spring” Kobayashi [0050]) is provided in a gap between the second bottom wall of the film-covered battery located at an uppermost position of the film-covered batteries and the module housing (“spring which compresses the plate in the laminating direction of the laminate 19” Kobayashi [0050] where laminate 19 is depicted to be above the second bottom wall or above depicted 15b of Kobayashi Fig. 2, and below the upper or outer wall of first case body 30 of Oshi in Fig. 1 after the battery pack of Kobayashi is modified to include a module housing).
Regarding claim 19, modified Kobayashi discloses all of the limitations for the battery module as set forth in claim 17 above, and wherein the positive electrode terminal and the negative electrode terminal of an uppermost film-covered battery of the film-covered batteries .

Response to Arguments
Applicant's arguments filed 02 November 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue that prior art references Kobayashi and Ochi do not disclose or suggest that the positive electrode terminal and the negative electrode terminal are drawn out of the outer package through the side wall joining portion from positions that are not point-symmetric with respect to a center point of the battery element projected from a thickness direction of the battery element.
However, as expounded upon in this Office Action, these limitations are disclosed by Kobayashi where [0027] is cited to disclose that “The electrode terminals 14 protrude outward along the joining surfaces of the side portions 16a and 16b overlapping each other from the stacked body 11 of the storage chamber 12” in which Fig. 6 provides a depicted representation of this arrangement, and that Fig. 1 is a projected perspective of the power storage unit 11 from its thickness that shows that the electrode terminals 14 are not point-symmetric to each other with respect to the area center point of the power storage unit 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHARLENE BERMUDEZ/            Examiner, Art Unit 1721                                                                                                                                                                                            
/DUSTIN Q DAM/           Primary Examiner, Art Unit 1721